Citation Nr: 1533504	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for a left femoral neck fracture.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to March 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that granted service connection for a left femoral neck fracture and assigned a noncompensable disability rating, effective December 26, 2006.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida Regional Office (RO).


FINDINGS OF FACT

1.  On December 22, 2006, the Veteran had a prosthetic replacement of the head of the femur of his left hip. 

2.  From December 22, 2007, the Veteran's symptomatology has not been manifested by moderately severe residuals of weakness, pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  From December 26, 2006 to December 22, 2007, the criteria for a 100 percent disability rating for residuals of a fracture of the left femoral neck have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.118, 4.2, 4.27, 4.3, 4.45, 4.6, 4.7, 4.71(a), DC 5054 (2014).
 
2.  From December 22, 2007, the criteria for a 30 percent evaluation, but no more, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.118, 4.2, 4.27, 4.3, 4.45, 4.6, 4.7, 4.71(a), DC 5054 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the September 2011 rating decision on appeal granted service connection for a left femoral neck fracture, and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2013 Statement of the Case (SOC) provided notice regarding the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while an October 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for a VA compensation and pension (C&P) examination in September 2013.  The examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and described the functional effects of his left femoral neck fracture.  Thus, the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  




II.  Legal Criteria

The Veteran seeks an initial compensable rating for his service-connected left femoral neck fracture.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Particularly, in the appeal for a left femoral neck fracture that concerns the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a September 2011 rating decision, the AMC granted service connection for a left femoral neck fracture associated with residuals healed fracture, left femur with override 4CM shortening of leg and slight limitation of motion of the knee and assigned a noncompensable disability rating under DC 5235 effective December 26, 2006.  

The Veteran's left femoral neck fracture is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5235.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the Veteran's current left femoral neck fracture is rated, by analogy, under the criteria for a vertebral fracture or dislocation (DC 5235).  However, as will be discussed in detail below, the Veteran had a left femoral neck and hip replacement.  Under DC 5054, a hip replacement (prosthesis) is rated based on a replacement and symptoms following the implantation of the prosthesis.  38 C.F.R. §§ 4.20, 4.71a.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic code for the Veteran's left femoral neck fracture is DC 5054.  DC 5054 contemplates the hip and partial hip replacement and the period following implantation of prosthesis.  The specific criteria applicable for this DC will be discussed below.

Further, the Board notes that prior to the current claim, the Veteran was already granted service connection for residuals of a healed fracture, left femur with override 4CM shortening of the leg and slight limitation of motion of the knee with an evaluation of 20 percent under DC 5255 effective March 21, 1972, due to a truck running over the Veteran in service.  However, the Veteran additionally sustained a left neck femur injury which was service connected effective December 26, 2006, and seeks an increased evaluation, which is the issue currently before the Board.  Since the Veteran's separately service-connected left femur injury is already evaluated under DC 5255, it would be pyramiding to evaluate the more recent left femoral neck fracture under DC 5255.  38 C.F.R. § 4.14.  Thus, the Board will not further consider DC 5255 in evaluating the Veteran's disability. 

Under Diagnostic Code 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  After one year, the hip disability is rerated with the minimum rating assignable being 30 percent.  38 C.F.R. § 4.71a, DC 5054. 

A 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches.  A 70 percent rating is assignable when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Finally, a 50 percent rating may be assigned when there are moderately severe residuals of weakness, pain, or limitation of motion. 

The Board notes that the Rating Schedule has not provided definitions for words such as "moderately severe," or "markedly severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.


III.  Analysis

The Veteran contends that he is entitled to an increased rating for his noncompensable left femoral neck fracture.  For the reasons that follow, the Board finds that the Veteran's left femoral neck fracture warrants a 100 percent rating from December 26, 2006 to December 22, 2007 and 30 percent rating from December 22, 2007 through the rest of the appeal period. 

December 26, 2006 through December 22, 2007

In a December 2006 VA Operation Report, the physician noted that the Veteran underwent a left hip hemiarthroplasty after suffering a femoral neck fracture from being pushed.  The surgery involved removing and replacing with a prosthetic head of the femur.  On May 2007 VA examination, the examiner noted that the Veteran had a prosthetic femoral head and neck replacement.  On September 2013 C&P examination, the examiner noted that the Veteran underwent a successful left hip replacement after being shoved and sustaining a hip fracture.  

Diagnostic Code 5054 indicates that a 100 percent rating is warranted for one year following implantation of the prosthesis which applies to partial hip prostheses.  See Hudgens v. Gibson, 26 Vet. App. 558 (2014).  The Veteran received a left hip hemiarthroplasty on December 22, 2006, which replaced the Veteran's left femoral neck and hip, therefore, the Board finds that the criteria under DC 5054 is met.  The Veteran was granted service connection effective December 26, 2006.  The Veteran is awarded a 100 percent evaluation for the one year following implantation of prosthesis, which is through December 22, 2007.  However, what remains to be determined is the evaluation that the Veteran receives after December 22, 2007.

From December 22, 2007 

Under DC 5054, following implantation of prosthesis, the Veteran's symptoms must be analyzed to determine the Veteran's evaluation following the implantation.  As noted above, the minimum rating is 30 percent.  In order to get the next highest rating which is 50 percent, the Veteran would need to have moderately severe residuals of weakness, pain, or limitation of motion.  The next higher ratings are determined by the same criteria, but increased symptomatology.  

On November 2002 VA examination, the examiner noted that the Veteran used a cane occasionally.  

On August 2010 compensation and pension examination (C&P), the examiner noted that physical examination of the Veteran was not completed.  However, he indicated that no painful motion was objectively noted and on repetitive testing range of motion values were unchanged from the baseline testing without pain, fatigue, weakness, or incoordination.  

In a January 2013 VA treatment record, the physician noted that the Veteran walked with a cane since the December 2006 fall.  

In July 2013 correspondence, the Veteran's representative alleged that the Veteran had pain, limited range of motion, and instability. 

On September 2013 C&P examination, the examiner noted that the Veteran underwent a successful left hip replacement after being shoved and sustaining a hip fracture.  He stated that the Veteran said he had been cleared by the surgeon after three months and that the Veteran had not seen an orthopedic physician for years.  The examiner noted that the Veteran did not report flare-ups that impacted the function of his hip or thigh.  Range of motion testing showed no painful motion in the left hip, with flexion to 120 degrees and extension greater than 5 degrees.  Repetitive testing found no additional limitation after three repetitions.  Post-testing abduction did not go beyond 10 degrees and post-testing adduction was not limited.  There was no localized tenderness or pain to palpation for joints or soft tissue of the left hip.  The examiner noted that "as the Veteran was not having a flare-up today, it would only be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  The examiner further noted that the Veteran used a cane and a shoe lift for the left shoe.  

Based on the evidence of record, the Board finds that the Veteran's symptoms during this timeframe are most analogous to the minimum rating following implantation of prosthesis which is a 30 percent disability rating and does not more nearly approximate the criteria required for a 50 percent disability rating.  A 50 percent disability rating requires moderately severe residuals of weakness, pain, or limitation of motion and there is no indication that the Veteran has these moderately severe residuals.  The record is silent regarding any notations or complaints of moderately severe residual symptoms.  The Board acknowledges that during the September 2013 VA C&P examination, the examiner noted that the Veteran used a cane to walk after surgery which could be attributed to weakness, however, the Veteran also used a cane prior to surgery for his other service-connected hip disability for support.  During the September 2013 C&P examination, no moderately severe residuals of weakness, pain, or limitation of motion were found.  There was no objective evidence of painful motion for flexion or extension.  After repetitive testing, the Veteran did not have limitation of motion.  The Veteran does not have symptoms that more nearly approximate the criteria required for a 50 percent rating. 

Regarding the Veteran's statements, he is competent to report that he used a cane and that he has pain, limitation of motion, and instability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of his left femoral neck fracture according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  The VA examiners provided medical findings that directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board notes that a separate rating for the Veteran's scar status post left hip replacement is not warranted.  Specifically, on September 2013 VA examination, it was noted that the scar was not painful or unstable.  No other evidence of record indicates any contrary findings regarding the surgical scar.  Thus, the scar does not meet any of the criteria enumerated under 38 C.F.R. § 4.118, DCs 7800-7805 for a separate compensable rating.

The Board has considered whether there is another applicable diagnostic code which would provide the Veteran with a higher rating but finds that there is not.  The provisions of 38 C.F.R. § 4.71a, DCs 5250 to 5255, provide the criteria for rating hip and thigh disabilities.  As noted above, applying DC 5255 would be pyramiding, and is not applicable.  The Veteran cannot be awarded additional separate ratings based on limitation of hip motion because such is contemplated by the diagnostic code currently assigned, which is used for rating hip replacement.  38 C.F.R. § 4.14; see also 38 C.F.R. § 4.71a, DC 5054.  If separately rating any limitation of motion would result in a rating higher than that for hip replacement, VA could discontinue the rating for hip replacement and assign separate ratings based on limitation of motion.  

DC 5250 is not applicable as the evidence is against a finding of ankylosis.  DC 5251 would not provide a higher evaluation and is not applicable because the Veteran's extension is not limited to 5 degrees.  DC 5252 is not applicable because the Veteran's flexion is not limited to 45 degrees or less.  The maximum rating under DC 5253 is 20 percent; thus, a rating under DC 5253 would not provide the Veteran a rating in excess of his current 30 percent.  DC 5254 is not applicable because the clinical evidence is against a finding that the Veteran has a flail joint.  Therefore, there is no other applicable DC that would afford the Veteran a higher rating.  

IV.  Other Considerations 

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

In this case, the medical evidence does not suggest that the Veteran is unemployable due to his service-connected left femoral neck fracture.  Although the record reflects that the Veteran has been unemployed during the appeal period, it also reflects that he was actively seeking work and he has not submitted any evidence that he is unemployable.  Also, on September 2013 C&P examination, the examiner noted that the Veteran's left femoral neck fracture did not impact his ability to work.  Further consideration of TDIU is not warranted.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left femoral neck fracture with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's left femoral neck fracture are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic code, but the Veteran's left femoral neck fracture is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  However, the Board finds that the evidence of record does not support a rating in excess of 30 percent at any point from December 22, 2007.  Therefore, no further staging is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

An evaluation of 100 percent for residuals of a fracture of the left femoral neck from December 26, 2006 to December 22, 2007, and 30 percent, but no more, from December 22, 2007, is granted, subject to the controlling regulations governing the payment of VA monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


